DETAILED ACTION
Election/Restrictions
Applicants’ election of the invention of Group I, Claims 1 through 10, in the reply filed on January 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11 through 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 6, 2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content does not appear to be directed to the claimed invention, e.g. machine or tool.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 5, the claim in its entirety appears to be incomplete.  For example, “the shaping dowels of the set of shaping dowels are in physical contact” with what, each other, or with some other structure?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 through 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication JP 2009-4228 (hereinafter “JP’228”)1.
Claim 1:  JP’228 discloses a tool to facilitate shaping contact tab interconnects at a circuit card edge, the tool comprising:
a base member (e.g. 29, in Fig. 8A) with a slot (e.g. opening in 29) to receive an edge of a circuit card (e.g. connector 1), the slot being sized such that the edge of the circuit card is slidable lengthwise within the slot, and the circuit card includes contact tab interconnects (e.g. 3, 9) extending to the edge on at least one side of the circuit card (e.g. Figs. 8A, 9A); and
shaping dowels disposed within the base member (e.g. see Fig. 8A), and including two shaping dowels (top and bottom 29a) that define a set of adjacent shaping dowels extending at an angle relative to each other, the set of adjacent shaping dowels being exposed, at least in part, within the slot in the base member, wherein, in operation, with lengthwise sliding of the edge of the circuit card within the slot of the base member, the edge of the circuit card contacts and slides across the set of adjacent shaping dowels (e.g. at 9) to round off, at least in part, ends of the contact tab interconnects at the edge of the circuit card (e.g. Figs. 8B to 8C, ¶¶ [0044], [0046], [0047]).
The contact tab interconnects (e.g. 3, 9) have “round off” based on the shape of 93a in 9 shown in Figure 3, or the curved shape of 3 shown in Figure 8A.
Claim 2:  JP’228 further discloses that the shaping dowels of the set of adjacent shaping dowels (29a) are oriented within the base member so that in operational use of the tool, with lengthwise sliding of the edge of the circuit card within the slot of the base member across the set of adjacent shaping dowels, the set of adjacent shaping dowels facilitate chamfering the contact tab interconnects at the edge of the circuit card (via cutting or forming a chamfered surface of 93a, ¶ [0033]).
Claim 4:  JP’228 further discloses that the shaping dowels of the set of adjacent shaping dowels each have a smooth [inside] surface exposed within the slot in the base member (Fig. 8A).
Claim 5:  As best understood, JP’228 further discloses that the shaping dowels of the set of adjacent shaping dowels are in physical contact with the contact tab interconnects (at 9).
Claim 6:  JP’228 further discloses that the shaping dowels of the set of adjacent shaping dowels are positioned and oriented such that a first shaping dowel (top 29a, in Fig. 8A) of the set of adjacent shaping dowels contacts the edge of the circuit card at a first [top] side of the circuit card with lengthwise sliding of the edge of the circuit card within the slot in the base member, and a second shaping dowel (bottom 29a) of the set of adjacent shaping dowels contacts the edge of the circuit card at a second [bottom] side of the circuit card with lengthwise sliding of the edge of the circuit card within the slot in the base member, where the first side and the second side are opposite sides of the circuit card (e.g. Figs. 8B to 8C).
Claim 7:  JP’228 further discloses that the base member (29) is an elongate structure with a length (e.g. top width of 29 in Fig. 8A) greater than a length (e.g. top width of 9) of the circuit card [since 9 fits into 29].
Claim 8:  JP’228 further discloses that the base member (29) has a flat upper surface (e.g. outer edge surface of 29 facing us in Fig. 7) and a curved lower surface (e.g. 29c), the slot being disposed in the flat upper surface (e.g. outer edge surface of 29) of the base member.
Claim 9:  JP’228 further discloses that the base member is sized and configured to be held by hand when the tool is in use, the tool being a hand-held tool.  The term “configured” meaning that the base member is certainly capable of being held by hand.

Allowable Subject Matter
Claims 3 and 10 have been objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication 2007/0105448 to Ju has been cited as being relevant to a tool (in Fig. 1) that includes a base member (10, in Fig. 2) with a slot and a circuit card (4) and shaping dowels (30, 32) outside of the base member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896                                                                                                                                                                                             


    
        
            
    

    
        1 The interpretation of JP’228 has been taken from a Machine Translation (in English), a copy of which has been attached as part of this office action.